Citation Nr: 1231745	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  07-35 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Whether a reduction in the Veteran's left upper quadrant abdominal pain with small tender mass from 30 percent disabling to 10 percent disabling was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel

INTRODUCTION

The Veteran served on active duty from May 1984 to July 1988. 

In March 2011, this matter came to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which implemented a reduction of the Veteran's rating from 30 percent to noncompensable as of September 1, 2007.  The Board found that a reduction to noncompensable was not proper, instead finding that a 10 percent rating was appropriate.

This matter is before the Board on remand from the United States Court of Appeals for Veterans Claims (Court).  In a January 2012 Order, the Court endorsed a December 2011 joint motion for remand, vacated the portion of the March 2011 Board decision that denied reinstatement of a disability rating in excess of 10 percent for left upper quadrant abdominal pain with small tender mass, and remanded the matter for compliance with the instructions in the joint motion.

The Veteran testified at a December 2006 hearing before the RO, and a transcript of this hearing is of record.  The Veteran also requested a hearing before a member of the Board in his substantive appeal, but failed to report to his scheduled hearing without showing good cause. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The RO complied with the procedural requirements for reducing the Veteran's disability rating, to include proper notification of the proposal to reduce the disability rating and giving him an opportunity to submit evidence.

2.  The disability rating for the Veteran's service-connected left upper quadrant abdominal pain with small tender mass had been in effect for more than five years at the time it was reduced.

3.  At the time of the reduction in rating on September 1, 2007, there was objective evidence demonstrating improvement in the severity of the Veteran's left upper quadrant abdominal pain with small tender mass.

4.  Throughout the period on appeal, the Veteran's left upper quadrant abdominal pain has resulted in moderate disability. 


CONCLUSIONS OF LAW

1.  The RO satisfied the procedural requirements governing the reduction in ratings prior to effectuating its rating decision of June 2007 implementing the proposed reduction.  38 C.F.R. § 3.105(e) (2011).

2.  The reduction of the Veteran's disability rating for left upper quadrant abdominal pain with small tender mass from 30 percent to 10 percent was warranted, and the requirements for restoration have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.105(e), 3.344, 4.56, 4.73, Diagnostic Code (DC) 5319 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Process of Reduction

VA regulations provide that where reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance is to be prepared setting forth all material facts and reasons.  See 38 C.F.R. § 3.105(e) (2011).  The law also requires that the veteran be given 60 days to present additional evidence showing that compensation should be continued at the present level.  Id.

In this case, the above procedural requirements were met.  The RO issued a rating decision in July 2006, which proposed the reduction in the disability rating for the Veteran's service-connected left upper quadrant abdominal pain with small tender mass.  The Veteran was advised of the proposed reduction on July 21, 2006.  In response, the Veteran requested a hearing at the RO, obtained a private medical opinion and had statements from friends submitted on his behalf.  Following the December 2006 hearing, the RO issued a June 2007 rating decision, implementing the proposed reduction, effective from September 1, 2007.  The Veteran was notified of this reduction by a June 11, 2007 letter.

Regulation provides further that the effective date of the reduction is the last day of the month in which a 60-day period from notice of the reduction expires.  See 38 C.F.R. § 3.105(e).  Accordingly, making the reduction effective from September 1, 2007 was proper under the regulation.

In addition, for ratings in effect for five years or more, there are other specific requirements that must be met before VA can reduce a disability rating.  See 38 C.F.R. § 3.344 (2011).  

The United States Court of Appeals for Veterans Claims (Court) has held that the appropriate dates to be used for measuring the five-year time period, according to VA regulation, are the effective dates, i.e., the date that the disability rating subject to the reduction became effective is to be used as the beginning date and the date that the reduction was to become effective is to be used as the ending date.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1993).  The Veteran was assigned the 30 percent disability rating for his left upper quadrant abdominal pain with small tender mass in a December 2002 rating decision, effective from March 12, 2002.  Therefore, when his rating was reduced effective September 1, 2007, it had been in effect for more than five years, and the provisions of 38 C.F.R. § 3.344 apply.  

The regulatory requirements for reducing a disability rating that has continued at the same level for five years or more are more stringent than the general requirements for periodically increasing or decreasing a disability rating.  See 38 C.F.R. § 3.344(a)-(c); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  By regulation, the RO must apply the following provisions when reducing a disability rating:

(1) the [RO] must review "the entire record of examinations and the medical- industrial history . . . to ascertain whether the recent examination is full and complete";

(2) "[e]xaminations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction";

(3) "[r]atings on account of disease subject to temporary and episodic improvement . . . , will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated"; and

(4) "[a]lthough material improvement in the physical or mental condition is clearly reflected, the rating agency will [consider] whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life".

Brown v. Brown, 5 Vet. App. 413, 419 (1993) (quoting 38 C.F.R. § 3.344(a)).  Where an RO reduces a veteran's disability rating without following the applicable VA regulations, the reduction is void ab initio.  See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Murincsak v. Derwinski, 2 Vet. App. 363, 369 (1992); Schafrath v. Derwinski, 1 Vet. App. 589, 596 (1991).

The Veteran's 30 percent rating was awarded following a June 2002 claim in which he alleged worsening of his condition.  The Veteran's VA treatment records were obtained and he was seen for a single VA examination in November 2002.  The reduction was based on his VA treatment records and a July 2006 VA examination with a December 2006 addendum.  Both reports relied on interview and clinical examination of the Veteran and review of his VA treatment records.  No additional testing was warranted beyond the clinical examination in either VA examination.  The Veteran provided consistent medical and work histories on each occasion.  The Board finds that the recent examination was as full and complete as compared to the entire record of examinations and the medical- industrial history.  

The July 2006 VA examination report and December 2006 addendum is as full and complete as the November 2002 VA examination.  Both address the relevant history, reviewed the VA treatment records which were the only regular medical treatment records then available, described the clinical examination results and provided a diagnosis.  The examiners conducted similar physical exams of the left abdomen.  As mentioned, no additional testing was found medically warranted at either exam.  The November 2002 VA examination also briefly mentioned an anxiety state, but this is not part of the disability for which the Veteran was service-connected.  The Veteran also described extensive back disability symptoms during his July 2006 VA examination.  The Veteran was separately denied service connection for a back disability in February 2008.  That issue is not before the Board and the July 2006 VA examination need not have addressed it.  

The Board finds that the reduction was based on an examination as full and complete as the examination on which payments were authorized.

"Ratings on account of disease subject to temporary and episodic improvement" are not to be reduced based on a single examination except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  The reduction was not based on a single examination, but also on his VA treatment records.  As will be discussed below, the small mass which was the objective component of the service-connected disability could not be detected at the July 2006 VA examination.  The mass was not detected during site specific treatment, including pain injections and cold therapy.  The improvement has been maintained.  The Board finds this requirement for reduction has been satisfied.

Finally, the adjudication must consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  As mentioned, the small mass was not detected during subsequent treatment of the disability over the course of two years.  The Board finds this adequate evidence to establish a reasonable certainty that the improvement will be maintained.  

In light of the foregoing, the Board finds that the RO complied with the requirements of 38 C.F.R. § 3.344(a), and concludes that the rating was procedurally appropriate.  The question that remains is whether the evidence on which the reduction was based supported the reduction.

Evidentiary Basis for Reduction

In this regard, it is important to note that the Board is not adjudicating the proper rating for this disability, as the parties of the JMR appear to suggest.  However, certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (1995).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  See id., at 421. 

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  This is in stark contrast to a case involving a claim for an increased (i.e., higher) rating, in which it is the Veteran's responsibility to show the disability has worsened.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992). 

The question of whether a disability has improved involves consideration of the applicable rating criteria.  The Board determined in June 2011 that a 10 percent disability rating was warranted which has since been implemented by the RO.  The Board will consider whether reduction from 30 percent to 10 percent was appropriate.  

The Veteran's left upper quadrant abdominal pain with small tender mass is rated by analogy under DC 5319.  See 38 C.F.R. § 4.73.  DC 5319 provides the rating criteria for evaluating Muscle Group XIX.  Id.  The function of that muscle group is support and compression of abdominal wall and lower thorax; flexion and lateral motions of spine; and synergists in strong downward movements of arm.  Id.  

A moderate disability of Muscle Group XIX warrants a 10 percent rating.  A moderately severe disability warrants a 30 percent rating.  Id.  There is no intermediate rating between the 10 and 30 percent levels.  

Under 38 C.F.R. § 4.56(d), disabilities resulting from muscle injuries are classified as slight, moderate, moderately severe, or severe. 

Moderate disability is characterized by a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection; history and complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles; objective findings of entrance and exit scars, small or linear, indicating short track of missile through muscle tissue; and some loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2). 

Moderately severe disability of muscles is characterized by a through and through or deep penetrating wound by a small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  History and complaint characteristic of moderately severe muscle injury includes service department records or other evidence showing hospitalization for a prolonged period for treatment of wound.  A showing of moderately severe muscle disability should include a record of consistent complaints of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c) and, if present, evidence of inability to keep up with work requirements.  Objective findings characteristic of moderately severe muscle disability include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side are also indicative of moderately severe muscle disability.  Tests of strength and endurance compared with the sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3). 

The Board has found no other Diagnostic Code that provides a better basis to evaluate this disability.  Initially the Board emphasizes that the Veteran's disability is not the result of a penetrating wound, making many of the objective criteria listed in 38 C.F.R. § 4.56 inapplicable.  The signs and symptoms of muscle disability are, however, the same whether a penetrating wound occurred or not.  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain (important in this case), impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).  

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.  § 5107(b); 38 C.F.R. § 3.102. 

The Veteran was afforded a VA examination in July 2006.  The Veteran described a history of injury to the left abdominal wall in service, with worsening pain over the past three years.  He complained of dull, numbing pain of 4-5/10 severity that is present all the time and is worsened by moving, turning, going down stairs, or driving on bumpy roads.  The Veteran's condition had been treated with steroid injections, as well as Tramodol, Cyclobenaprine, Hydrocodone, Acetaminophen, and a Lidocaine patch.  The Veteran reported that he previously worked in the oil and gas industry, but was not presently employed.  The Veteran complained that because of his abdominal pain, he is unable to pick up his children or any object heavier than ten to fifteen pounds or engage in strenuous physical activities such as running.  He also reported that he is unable to drive because his medication makes him drowsy.  

On examination, the Veteran had tenderness to palpation on the left anterior and posterior abdominal wall, which was sensitive to light touch.  The examiner was unable to palpate a mass, which had been observed on past examinations.  The impression was of left upper and lower quadrant pain of uncertain etiology, present from the Veteran's days in service and gradually worsening. 

Following a review of the Veteran's claims file, the examiner concluded in December 2006 that the Veteran's current abdominal pain is as likely as not related to his injury in service, providing some evidence in support of this claim. 

VA treatment records show complaints of abdominal pain, diagnosed as chronic abdominal muscle strain/sprain and possible myositis and treated with steroid injections.  A VA pain management treatment note from January 2007 notes that while the Veteran's abdominal pain has been attributed to a history of abdominal muscle injury, because of low back problems, it could be due to thoracic intercostal neuralgia.  Significantly, the Veteran's treatment provider noted that he was working in a clerical job, although only a few months earlier he told the examiner in July 2006 he was not working.  The Veteran had additional treatment for his complaints of pain in 2006 and 2007, receiving pain injections and cold therapy via a "BioFreeze" unit.  

Importantly, the small mass was not detected during the physical evaluations for the purpose of treatment.  

In February 2007, the Veteran submitted a letter from a private chiropractor, D.G., who stated that the believed the Veteran's injury in service was a partial or even complete tear of some of the muscles in the Veteran's abdomen that never healed properly.  This basis for this finding is unclear from the record.  He speculated that the Veteran "most probably [has] extreme scar tissue problems due to increased keloid factor."  He also noted a history of low back problems, including a past back surgery to repair several herniated discs. 

The Board must find that this medical opinion is entitled to limited probative value as it appears to be based on speculation with little objective evidence to support the speculation.  

The Veteran also submitted statements from several friends who report that have witnessed the Veteran in pain due to his abdominal disability.  At a hearing in December 2006, the Veteran testified that his pain has increased and he is unable to work.  The Veteran's friend and colleague, A.L., testified that he has witnessed the Veteran in extreme pain and has personally taken him to the VA hospital on more than one occasion.  

The Veteran's VA treatment records show that the Veteran has abundant pain and difficulty moving from his non service-connected back disability.  The Veteran has undergone surgery and receiving periodic caudal epidural steroid injections to control the pain.  His back surgery has been repeatedly described as "failed" in the treatment records.  The Veteran's back symptoms have also progressed in the years leading up to the rating reduction on appeal here, with radicular symptoms to the left leg appearing in 2005.  It is not clear from the lay statements that the lay observers know that the Veteran also has a significant back disability or that they are able to distinguish between the effects of abdominal pain versus the effects of back pain.  In fact, when one looks and the Veteran's own statements regarding the nature and extent of his service connected disability and his severe nonservice connected back disability, particularly in the treatment records, it is very unclear if the Veteran is distinguishing between his service connected disability and his severe nonservice connected back disability. 

The record reveals what can be best described as a moderate muscle disability, with pain and difficulty engaging in strenuous physical activity for the period on appeal.  However, there was no objective evidence, including x-ray evidence or some other form of objective evidence, of any injury to the abdominal muscles more severe than chronic strain or inflammation and despites his claims that he is unable to work, the Veteran has not presented any evidence that he is unable to perform sedentary employment because of his service connected disability.  The evidence also does not establish many of the signs and symptoms of muscle disability, such as loss of power, weakness, lowered threshold of fatigue, impairment of coordination, and uncertainty of movement.  The Veteran has definite fatigue and pain but his movement has not been shown to be impaired in any of the records.  Based on the above evidence, the Board finds that a reduction from 30 percent to 10 percent for the Veteran's left upper quadrant abdominal pain with small tender mass was proper.

In this regard, there was no objective evidence of muscle atrophy or observable scarring of the affected muscles.  While at a VA examination in February 1990 noted a small mass that was tender to palpation was detected, no mass was observed on the Veteran's most recent VA examination or in his VA treatment records from 2006 through 2008, suggesting that his condition has improved, rather than worsened, providing the objective basis for the reduction.  Additionally, the Veteran has a history of significant low back problems, and at least one treatment provider has suggested that this could be contributing to his disability, although this has not been proven, which only provides more evidence against this claim.  However, the Veteran's complaints of pain cannot be ignored, indicating that a zero percent evaluation would not adequately compensate the Veteran.  

With regard the Veteran's complaints of pain, this is the sole basis for the Board's finding of "moderate" impairment for this disability.  However, his complaints of pain, standing alone, cannot provide the basis for a finding of 30 percent under any criteria that the Board has reviewed as a possible basis to restore the disability evaluation to "moderately severe" and a 30 percent rating. 

In this regard, the Board has considered whether the problems associated with the Veteran's service connected disability can be successfully distinguished between the Veteran's nonservice connected back disability.  The Board finds that the unambiguous answer to this question is yes.  The disability associated with the back is clear, distinct, and unambiguous (the VA examination of June 2002, and other records, are found to be clear on this point).  The predicament becomes when the Veteran attempts to associate problems with his back to problems associated with his left upper quadrant abdominal pain with small tender mass, the service connected condition and the only disability the Veteran can receive VA compensation for.  For example, the Veteran cited medication used clearly to treat his "failed back surgery syndrome" as a medication use to treat his service connected disability, which is not the case.  While the Board understands that medication used to treat pain can help multiple disabilities (service connected and nonservice connected), the history and evidence in this case clearly reveals problems associated with the back that the Veteran is attempting to associate with a relatively minor (if it exists at all, with clear indications in this record that the "small tender mass" no longer exists) service connected disability.  It is only with consideration of the benefit of the doubt rule that the 10 percent rating was found to be warranted by the Board in June 2011, with clear indications that the service connected disability may not even, today, exist.   

Thus, the Board finds that based on the evidence available to the RO at the time of its decision, it was reasonable to conclude that the Veteran's disability rating should be reduced from 30 percent to 10 percent.  

Accordingly, the Board finds that a preponderance of the available evidence at the time of the June 2007 rating decision (which implemented the proposed reductions) fully supported the RO's conclusions that an improvement in the Veteran's left upper quadrant abdominal pain with small tender mass had occurred, in that there was no small mass present.  Hence, the symptomatology and manifestations of the Veteran's left upper quadrant abdominal pain with small tender mass did not meet the criteria for a 30 percent rating under DC 5319.  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

There are specific procedural requirements applicable to rating reductions.  If a reduction in the evaluation is considered warranted and the lower evaluation would result in a reduction or discontinuance of the compensation payments currently being made, the RO must issue a rating proposing the reduction and setting forth all material facts and reasons. 38 C.F.R. § 3.105(e).  A period of 60 days is allowed for response.  Id.  The RO must notify the beneficiary that he or she will be given 60 days to present evidence to show that compensation payments should be continued at the present level.  Id.  Additionally, the beneficiary must be notified as to the right to a predetermination hearing.  38 C.F.R. § 3.105(i).  Furthermore, the effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e),(i). 

In July 2006, the RO issued a rating decision setting forth all material facts and reasons for reducing the rating assigned for this disability from 30 percent to 0 percent.  In an accompanying letter, dated July 21, 2006, the RO informed the Veteran that he could submit evidence to show that the rating should not be reduced and suggested what evidence would be the most probative.  The RO also informed the Veteran that he could request, and VA would then afford him, a personal hearing to present evidence or argument on any point. 

The Veteran responded by submitting additional evidence and argument and requested a personal hearing, which he was afforded in December 2006.  In a June 2007 rating decision the RO reduced the disability rating for left upper quadrant abdominal pain with small tender mass to 0 percent, effective September 1, 2007.  These actions by the RO complied with the duties to notify and assist, as well as the timing requirements for effecting the reduction, as specified in 38 C.F.R. § 3.105. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The Veteran submitted private treatment records and lay statements and was provided an opportunity to set forth his contentions during the hearing before the RO.  The Veteran was afforded a VA medical examination in July 2006, with a December 2006 addendum.  This VA examination was based upon review of the claims folder, and thoroughly discusses the nature and severity of the Veteran's disability as well as the functional impairments resulting therefrom. This examination report is adequate for rating purposes.  See 38 C.F.R. § 4.2. 

Beyond the above, if the Veteran believes that his service connected condition has become worse (in 2012), or that he is totally disabled because of the service connected disability, he should file a claim with the RO immediately.  As the parties for the JMR unambiguously found, the issue is not the proper rating for this disability at this time (2012), but the propriety of the reduction by the RO in 2007.  Another VA examination (in 2012) would be of minimal, if any, value in making this finding. 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to restoration of a 30 percent evaluation for left upper quadrant abdominal pain with small tender mass is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


